OPINION OF THE COURT
Memorandum.
Order affirmed, with costs. There was ample evidence to support the findings of fact. Given the affirmance of those findings by the Appellate Division, they are conclusive on this court (see NY Const, art VI, § 3, subd a; Cohen and Karger, Powers of the New York Court of Appeals, § 109). With respect to the alleged errors of law, they are few, in most instances not preserved for review by objection or exception, and in no event substantial enough to warrant reversal. The theories on which plaintiffs have recovered involved concurrent rather than alternative causes of the injuries. Besides, the jury by its special findings found causation on each of the theories.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
*656Order affirmed.